<2 A XeMshtScv-00487-JMS-KJM Document 27 Filed 12/09/19 Pagelof2 PagelD #: 157

ORIGINAL

December 3, 2019

   

+A AI
LAAN VEN

19

The Honorable Kenneth J. Mansfield DEC
United States District Court :

District of Hawaii at 8 0 pat “8S Ce 4 a
300 Ala Moana Boulevard C-338

Honolulu, HI 96850

  
 

SUE i =ITI/ ty GLER K tD

RE: Case 1:19-cv-00487-JMS-KJM; Information disclosure of copyright infringement; IP
address 76.173.225.94

Your Honor.
I wish to object to the disclosure of my information from my internet service provider.

Internet is utilized within the household via Wi-Fi router. Household members' friends
frequent their visit and utilize our Wi-Fi. An understanding was established to household
members and visitors of prohibited illegal downloading while utilizing Wi-Fi. Therefore,
the need for internet monitoring was not deemed necessary then. Despite firm verbal
warnings, it is apparent internet activities must be closely monitored.

With the assistance of friends' computer familiarity, we were able to acquire IP addresses
on all laptops and desktop computers located in this household and none match the IP
address provided by plaintiff. Furthermore, all electronic devices were searched inspected
for file sharing programs to rule out the possibility of household members conducting
illegal download activity themselves and no such programs were found. Wi-Fi password
has been changed and all members have been instructed not to share newly changed
password with anyone. Additionally, Wi-Fi password will be changed if any suspicion of
password compromise has taken place.

While I fully understand the gravity of copyright infringement offenses, internet traffic
going in and out of this household is ultimately my responsibility as my name is on my
internet service provider contract. Therefore, | am requesting a chance to correct this
matter to avoid public embarrassment. Thank you in advance for your consideration.

Respectfully,

es
pe as
—

Romabella D. Ty-Arcangel

Mailed On Received By Mail

Date \% [\d/2o1% Date_12 /4/2014
Case 1:19-cv-00487-JMS-KJM Document 27 Filed 12/09/19 Page2of2 PagelD#: 158

Fax Cover Sheet

ATTN: LEROC Paralegal — Copyright Infringement
FROM: Romabella D. Ty-Arcangel
NUMBER OF PAGES: 1 of 2

NOTES: Objection was made to court. Attached is a
copy of the objection letter sent to court on page 2.
